Citation Nr: 1012213	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  99-11 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 
1994, for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for loss of sense of 
smell, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy (CIDP), including 
due to herbicide exposure.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to an increased initial evaluation for 
service-connected PTSD, currently evaluated as 10 percent 
disabling prior to May 15, 2000, and as 70 percent disabling 
thereafter.  

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right orbit with chorioretinitis 
and visual field defect, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the head, status post right temporal 
craniotomy with ligation, currently evaluated as 20 percent 
disabling.  

8.  Entitlement to an increased rating for right craniotomy 
with partial skull loss, currently evaluated as 10 percent 
disabling.  

9.  Entitlement to an increased (compensable) rating for 
rhinitis with retained foreign body, right sphenoid sinus.  

10.  Entitlement to an increased (compensable) rating for a 
scar, graft donor site, right sternal mastoid.  

11.  Entitlement to an effective date prior to April 3, 1997 
for a total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU), to include a claim of clear and 
unmistakable error in an August 1981 rating decision.  


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, D.W., M.D.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

With regard to the claim for service connection for chronic 
inflammatory demyelinating polyneuropathy, this claim was 
denied by the RO in October 2002.  The Veteran appealed, and 
in April 2005, the Board denied the claim.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  In September 2007, the CAVC vacated the Board's 
April 2005 decision, and remanded the claim.  

In May 2003, May 2004, and January 2009, the Veteran was 
afforded hearings.  Pursuant to the provisions of 38 
U.S.C.A. §§ 7102 and 7107, the Veterans Law Judges who 
conducted these Board of Veterans' Appeals (Board) hearings 
will participate as panel members in the adjudication of 
these claims.  

As was noted in the Board's April 2005 decision, the 
appellant has raised several claims that have not yet been 
fully developed by the RO.  In written statement dated 
February 7, 2000, the Veteran indicated that service 
connection was warranted for a number of disorders, and that 
a 10 percent rating was warranted for a deviated septum.  
See also Veteran's letter, received in September 2009.  
During his May 2003 hearing, the Veteran testified that he 
wanted VA to make a determination on the validity of a 
$1,932.00 debt as well as adjudication of a claim of 
entitlement to waiver or recovery of that debt (the Board 
noted that an April 2002 letter from the RO explained how 
the debt was created and indicated that the Veteran could 
request a waiver, and that letter also indicated that an RO 
hearing was to be scheduled in Chicago, Illinois, but that 
the claims files did not reveal information regarding that 
hearing, and that the Veteran testified that a hearing on 
the matter was never held).  It does not appear that action 
has been taken as to these issues.  Accordingly, these 
issues are again referred to the RO for appropriate action.  
These issues are not inextricably intertwined with the 
issues on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The CAVC has held that pursuant to 38 C.F.R. § 20.202, and 
the duty to assist under 38 U.S.C.A. § 5107, the Board is 
required to review all issues which are reasonably raised 
from a liberal interpretation of the appellant's substantive 
appeal.  Meyers v. Derwinski, 1 Vet. App. 127 (1991); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  In this case, a June 
2005 VA ear, nose and throat examination report contains a 
diagnosis of "[C]hronic rhinitis most probably ethmoid and 
maxillary sinusitis.  This patient has Agent Orange exposure 
which may [be] associated with these symptoms and findings."  
Given the foregoing, the Board finds that a claim for 
service connection for sinusitis has been raised.  This 
issue has not been adjudicated by the RO, and is referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy, and sleep apnea, 
and entitlement to increased ratings for PTSD, residuals of 
a shell fragment wound of the right orbit with 
chorioretinitis and visual field defect, residuals of a 
shell fragment wound of the head, status post right temporal 
craniotomy with ligation, right craniotomy with partial 
skull loss, rhinitis with retained foreign body, right 
sphenoid sinus, scar, graft donor site, and right sternal 
mastoid, and entitlement to an effective date prior to April 
3, 1997 for a TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received on 
November 30, 1994.  

2.  In July 1995, the RO granted service connection for 
PTSD, evaluated as 10 percent disabling; the RO assigned an 
effective date for service connection of December 1, 1994.  

3.  The 10 percent rating currently in effect for loss of 
sense of smell is the maximum schedular rating provided for; 
factors warranting an extraschedular rating are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 30, 1994, 
and no earlier, for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2009).   

2.  The criteria for a disability rating in excess of 10 
percent for service-connected loss of sense of smell, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.87, Diagnostic 
Code 6275 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that in September 2009, the Board 
received a letter from the Veteran together with several 
articles printed out from the internet, without a waiver of 
RO review.  However, this evidence pertains to the claim for 
service connection for CIDP, which has been remanded by the 
Board, and it is not material to the bases for the Board's 
decisions herein.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2009) to 
the issues being adjudicated by the Board, and a remand for 
RO consideration is not required.  

I.  Effective Date Prior to December 1, 1994, Service 
Connection, PTSD

The Veteran asserts that he is entitled to an effective date 
prior to December 1, 1994, for service connected PTSD.  He 
essentially argues that he had PTSD since his service.  See 
e.g., transcript of Veteran's hearing, held in January 2009.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. 
§ 3.31 (2009).  

A "statement in support of claim" (VA Form 21-4138) from the 
Veteran shows that he stated that, "I also wish to establish 
a new service connection disability PTSD."  This document 
has two VA date stamps on it; one indicates that it was 
received on November 30, 1994, and one indicates that it was 
received on December 1, 1994.  

The RO's June 1995 rating decision indicates that it 
assigned an effective date for service connection for PTSD 
of December 1, 1994.

In summary, it is unclear if the RO assigned an effective 
date of December 1, 1994 for service connection for PTSD 
because this was the date that it commenced payment of VA 
monetary benefits.  However, under 38 C.F.R. § 3.31, payment 
of VA monetary benefits is delayed until the first day of 
the calendar month following the month in which the 
effective date of the award is assigned, and it is therefore 
conceivable that payment of PTSD benefits did not begin 
until January 1, 1995.  In any event, the date of receipt of 
the Veteran's claim for service connection for PTSD is shown 
to be November 30, 1994, and to this extent, the claim is 
granted.  

There is no evidence to show that a claim, formal or 
informal, for service connection for PTSD, was received at 
any time prior to November 30, 1994.  See 38 C.F.R. § 3.155.  
There is no evidence to show that an effective date for 
service connection for PTSD prior to November 30, 1994 is 
otherwise warranted.  
To the extent that the Veteran may have been diagnosed with 
PTSD prior to November 30, 1994, this is not a basis for an 
earlier effective date.  The effective date of the award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a disability; it is usually 
based on the date that the application upon which service 
connection was eventually awarded was filed (normally, when 
the Veteran filed the claim, not when the problem began).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board 
therefore finds that an effective date of November 30, 1994 
for service connection for PTSD is warranted, and to this 
extent, the appeal is granted.  38 U.S.C.A. § 5107(b).  


II.  Increased Rating, Loss of Sense of Smell

The Veteran asserts that he is entitled to an increased 
rating for loss of sense of smell, currently evaluated as 10 
percent disabling.  A review of the transcript of his 
hearing, held in January 2009, shows that he appears to 
argue that he did not receive compensation for this 
disability between 1980 and 1994.  

In November 1969, the RO granted service connection for loss 
of sense of smell, evaluated as 10 percent disabling, with 
an effective date in August 1969.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007).  

The Veteran subsequently filed a claim for an increased 
rating.  In June 1995, the RO denied the claim.  The Veteran 
has appealed.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board initially notes that, contrary to the Veteran's 
impression that his 10 percent evaluation for loss of sense 
of smell was not in effect for a number of years at some 
point following the grant of service connection, a review of 
the RO's rating decisions shows that the 10 percent rating 
for loss of sense of smell has always remained in effect 
since the date of service connection (i.e.,  August 1969).  

A complete loss of sense of smell is rated as 10 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 
6275.  The 10 percent rating is the maximum rating provided 
for under DC 6275.  

In summary, the Veteran's current 10 percent rating 
represents the maximum possible schedular evaluation for 
this disability under DC 6275.  Therefore, a rating in 
excess of 10 percent is not warranted under this section.   

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety 
of the disability picture, but finds that it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
Here, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected loss of sense of smell is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Given the 
foregoing, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's loss of sense of smell.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the Veteran's loss of sense of smell 
should be increased for any separate period based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  


III.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September 2001 (increased rating for 
loss of sense of smell), and May 2005 (both issues).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).    

The VCAA letters were sent to the Veteran after the RO's 
June 1995 decision that is the basis for this appeal.  
However, the RO's June 1995 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In addition, after the VCAA letters were sent, 
the claims were readjudicated, and in March 2007 a 
Supplemental Statement of the Case was provided to the 
appellant.  The Board further notes that the Veteran has 
been afforded three hearings, and that his most recent 
hearing was held in January 2009.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's 
VA and non-VA medical records, and records from the Social 
Security Administration.  The Veteran has been afforded an 
examination.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   


ORDER

An effective date of November 30, 1994, and no earlier, for 
service connection for posttraumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.   

A rating in excess of 10 percent for service-connected loss 
of sense of smell is denied.  


REMAND

With regard to the claims for an increased (compensable) 
rating for rhinitis with retained foreign body, right 
sphenoid sinus, and an increased (compensable) rating for a 
scar, graft donor site, right sternal mastoid, in its April 
2005 Remand, the Board directed that the Veteran be afforded 
examinations, followed by readjudication of the claims.  In 
June 2005, the Veteran was afforded examinations, and a 
considerable amount of medical evidence has been added to 
the C-file since that time.  However, there is no indication 
that the RO ever readjudicated the claims.  

The Court has indicated that a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance 
with the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Given the foregoing,
on Remand, the RO must readjudicate the claims, and, should 
a full grant of the benefits sought not be allowed, issue a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. §§ 
19.37, 20.1304 (2009).  

With regard to the issue of service connection for chronic 
inflammatory demyelinating polyneuropathy (CIDP), including 
due to herbicide exposure, the Veteran is shown to have 
served in Vietnam, and he is therefore presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  
A review of the CAVC's September 2007 decision shows that 
the Court determined that the Board's decision was correct, 
to the extent that it determined that service connection for 
CIDP, as due to exposure to Agent Orange, was not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, the Court stated that if a condition is 
subject to both direct and presumptive service connection, 
the duty to assist is not fulfilled until the Secretary 
provides an opinion as to both these theories.  Citing 
Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994) (stating that 
in cases based on exposure to herbicides, an appellant is 
not precluded from establishing service connection with 
proof of actual direct causation).  The Court vacated and 
remanded the Board's decision, and stated that another 
examination and opinion meeting these requirements must be 
obtained.  Accordingly, on Remand, the Veteran should be 
afforded another examination, to include an etiological 
opinion.  

With regard to the claim for service connection for sleep 
apnea, in the Board's April 2005 Remand, it noted that the 
Veteran asserts that his sleep apnea is related to his 
service-connected shell fragment wound residuals, which he 
argues affect his nasal passages.  The Board directed that 
the Veteran be afforded an examination, and that an 
etiological opinion be obtained which discussed the 
possibility of service connection on both a direct and 
secondary basis, i.e., whether any sleep apnea was caused by 
service, or was aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.303, 3.310 (2009).  

A June 2005 VA "miscellaneous respiratory disease" 
examination report shows that the examiner informed the 
Veteran that his examination needed to be performed by an 
ENT (ear, nose and throat) specialist, that the Veteran 
became hostile, and that he was directed to the C&P 
(compensation and pension) office for an ENT examination.  

A June 2005 VA ENT examination report shows that the 
diagnosis noted chronic rhinitis, and that there was no 
discussion of the Veteran's sleep apnea.  

A "deferred rating decision," dated in March 2007, notes 
that, "The ENT examiner did not seem to be talking about 
this veteran- as he stated the sinus problems were caused by 
Agent Orange, and did not seem to know anything about the 
shell fragment injury and did not refer to the sleep apnea 
at all.  The sinus cavity X-rays and subsequent statement 
status post findings were not of record."  The March 2007 
deferred rating decision essentially indicates that the 
Veteran was to be afforded another examination, and that 
etiological opinions were to be obtained, followed by 
issuance of an SSOC.  There is nothing to show that this 
development was ever completed.  

With regard to the claim for an increased rating for 
residuals of a shell fragment wound of the right orbit with 
chorioretinitis and visual field defect, currently evaluated 
as 10 percent disabling, the RO has evaluated this 
disability under 38 C.F.R. § 4.79, Diagnostic Codes 6099-
6080.  See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code 
is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the 
most closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that an eye 
disability is the service-connected disorder, and it is 
rated as if the residual condition is impairment of field 
vision under Diagnostic Code 6080.  

In its April 2005 Remand, the Board directed that the 
Veteran be afforded an examination to assess the current 
severity of his symptoms.

There is nothing to show that the Veteran was afforded an 
examination in accord with the Board's Remand.  A March 2007 
"deferred rating decision" merely notes, "The eye 
examination is insufficient without visual field testing."  

Given the foregoing, a Remand is required so that the 
Veteran may be afforded examinations for his sleep apnea, 
and his eye disability, and so that an etiological opinion 
may be obtained with regard to his sleep apnea claim.  
Stegall.

While the Board recognizes that another remand will further 
delay resolution of the Veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

With regard to the issue of entitlement to an effective date 
prior to April 3, 1997 for a TDIU, it appears that in an 
August 1981 rating decision, the RO terminated a TDIU, and 
that in an August 2000 rating decision, the RO granted TDIU, 
with an effective date of April 3, 1997.  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, the 
Veteran has asserted that an earlier effective date for TDIU 
is warranted because the RO's August 1981 decision, which 
terminated TDIU, was based on clear and unmistakable error 
(CUE).  See Veteran's brief, dated in March 2007; transcript 
of the Veteran's January 2009 testimony; see generally 38 
C.F.R. §§ 3.104, 3.105(a) (2009).  In this regard, it 
appears that the Veteran appealed the August 1981 
termination of his TDIU, but that in November 1986, the 
Board dismissed the claim after it determined that the 
Veteran had withdrawn his appeal.  The Board's decision was 
final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007).  

The claim for an earlier effective date for TDIU, and of CUE 
in the RO's August 1981 rating decision, are considered to 
be "inextricably intertwined."  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The RO has not yet had the opportunity to consider the 
Veteran's CUE claim.  See e.g., March 2007 Statement of the 
Case (no discussion of CUE claim/regulations).  On Remand, 
the RO should adjudicate this issue.  

With regard to the claim for an increased initial evaluation 
for service-connected PTSD, the most recent examination 
report of record is dated in May 2000.  This report is 
therefore over nine years old.  

The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, a great deal of medical evidence has been added 
to the record since the Veteran's May 2000 PTSD examination.  
See generally Hampton v. Gober, 10 Vet. App. 481 483 (1997) 
(noting that a medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure 
a fully informed opinion).  On Remand, the Veteran should be 
afforded another PTSD examination.  

With regard to the claims for an increased rating for 
residuals of a shell fragment wound of the head, status post 
right temporal craniotomy with ligation, currently evaluated 
as 20 percent disabling, and an increased rating for right 
craniotomy with partial skull loss, currently evaluated as 
10 percent disabling, a Remand is required.  

The Board first notes that under DC 8045 ("residuals of 
traumatic brain injury') (as in effect from October 23, 
2008), there are three main areas of dysfunction that may 
result from TBI and have profound effects on functioning: 
cognitive (which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  In this case, the Board 
has remanded the Veteran's claim for an increased rating for 
PTSD for another examination; if, as discussed below, the 
Veteran elects to have his claim considered under the 
revised regulation, this examination may result in findings 
which impact the revised criteria at DC 8045.  To this 
extent the claims are intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).    

In addition, VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  Here, there is no 
examination report of record dated within the appeal period 
which appears to contain findings sufficient for 
adjudication.  

Given the foregoing, on Remand, the RO must provide the 
Veteran with an examination, followed by readjudication of 
the claim.  

Furthermore, there has been a change to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, effective October 23, 2008.  See 73 
Fed. Reg. 54693 (Sept. 23, 2008).  The amendment shall apply 
to all applications for benefits received by VA on and after 
October 23, 2008.  The old criteria will apply, as in this 
case, to applications received by VA before that date.  

However, a Veteran whose residuals of traumatic brain injury 
(TBI) were rated by VA under a prior provision of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, will be permitted to request 
review under the new criteria, irrespective of whether his 
or her disability has worsened since the last review or 
whether VA receives any additional evidence.  The effective 
date of any increase in disability compensation based solely 
on the new criteria would be no earlier than the effective 
date of the new criteria.  The effective date of any award, 
or any increase in disability compensation, based solely on 
these new rating criteria will not be earlier than the 
effective date of this rule, but will otherwise be assigned 
under the current regulations governing effective dates, 38 
C.F.R. § 3.400, etc.  The rate of disability compensation 
will not be reduced based solely on these new rating 
criteria.  

Therefore, the Board finds that the Veteran should be 
contacted for the purpose of determining whether he desires 
review of his case under the new version of Diagnostic Code 
8045.  

With regard to the claim for an increased rating for 
service-connected right craniotomy with partial skull loss, 
this disability has been evaluated under 38 C.F.R. § 4.71a, 
DC 5296.  Under DC 5296, a 10 percent rating is for 
application when there is no brain hernia and loss of an 
area smaller than the size of a 25-cent piece, or 0.716 
square inches (4.619 square cm).  A 50 percent rating is for 
application when there is no brain hernia and loss of an 
area larger than the size of a 50-cent piece, or 1.140 
square inches (7.355 square cm).  A 30 percent rating is for 
application when there is no brain hernia and loss of an 
area between those described for a 10 percent and a 50 
percent rating. 

In this case, it does not appear that the Veteran has been 
shown to have a brain hernia, or any new surgery, which 
implicates the criteria for rating this disability, and this 
disability would appear to be primarily "static" in nature.  
Nevertheless, the Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Here, the Veteran has submitted 
photographs in which he has placed multiple coins on his 
skull, which he essentially asserts mark areas of bone loss, 
and which he argues are evidence which shows that he has 
areas of bone/skull loss that are sufficiently large to 
warrant a higher rating.  

There is no examination report of record dated within the 
appeal period which appears to contain findings sufficient 
for adjudication of this claim, and the Board has therefore 
determined that a remand for another examination is 
required.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted for 
the purpose of determining whether he 
desires review of his case under the new 
version of Diagnostic Code 8045.  

2.  The Veteran should be afforded an 
examination in association with his 
claim for chronic inflammatory 
demyelinating polyneuropathy.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner, and 
the examiner should state that the 
Veteran's C-file has been reviewed in 
the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or greater 
likelihood) that any current chronic 
inflammatory demyelinating 
polyneuropathy is directly related to 
service, to include as due to exposure 
to Agent Orange.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  

The physician must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

3.  The Veteran should be afforded an 
examination in association with his 
claim for sleep apnea.  The claims 
folder and a copy of this REMAND should 
be reviewed by the examiner, and the 
examiner should state that the Veteran's 
C-file has been reviewed in the 
examination report.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that any current sleep 
disorder including sleep apnea is 
directly related to service, or is 
proximately due to or the result of the 
Veteran's service-connected shell 
fragment wound residuals, or was 
permanently aggravated by the Veteran's 
service-connected shell fragment wound 
residuals.  If the examiner finds that a 
service-connected disability aggravates 
any currently existing sleep apnea, the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  

The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion(s).  If the examiner 
indicates that another examination is 
necessary to respond to the Board's 
question, the RO should ensure that the 
Veteran is afforded such an examination.  

4.  Arrange for the Veteran to undergo 
VA ophthalmology examination for 
evaluation of his service-connected 
residuals of a shell fragment wound of 
the right orbit with chorioretinitis and 
visual field defect.  The claims folder 
and a copy of this REMAND should be 
reviewed by the examiner.  All 
appropriate tests and studies should be 
accomplished, including tests of the 
Veteran's field vision, and of visual 
acuity with respect to corrected and 
uncorrected vision, and all clinical 
findings should be reported in detail.  

5.  The Veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his service-
connected PTSD.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  All necessary 
tests and studies deemed necessary 
should be accomplished.  The examiner 
should note all of the Veteran's 
complaints and report all clinical 
findings in detail.  The examiner should 
provide an opinion as to the level of 
the Veteran's current occupational and 
social impairment due to his psychiatric 
disability, the clinical findings 
underlying this determination, and a 
Global Assessment of Functioning (GAF) 
score.

6.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
severity of his service-connected 
residuals of a shell fragment wound of 
the head, status post right temporal 
craniotomy with ligation.  The examiner 
should, to the extent possible, elicit a 
complete history from the Veteran, and 
specifically identify all neurological 
manifestations directly attributable to 
the closed head injury, specifically 
identify whether the Veteran suffers 
from multi-infarct dementia due to his 
closed head injury, and identify any 
purely neurological symptoms 
attributable to the service-connected 
disability, including, but is not 
limited to, hemiplegia, epileptiform 
seizures, and facial nerve paralysis.  
If the Veteran is mentally incapable of 
providing a complete history, this is to 
be noted in the report by the examiner.  

If, and only if, the Veteran also elects 
to have his case reviewed under the new 
version of Diagnostic Code 8045, the 
examiner should also provide specific 
opinions addressing, since October 23, 
2008, the degree to which the service-
connected disability is manifest by 
facets of cognitive impairment including 
to memory, attention, concentration, 
executive functions; judgment; social 
interaction; orientation; motor 
activity; visual spatial orientation; 
subjective symptoms; neurobehavioral 
effects; communication; and 
consciousness.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  

7.  The Veteran should be afforded an 
examination for his service-connected 
right craniotomy with partial skull 
loss.  A copy of the claims folder and 
this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examiner should 
provide findings that are sufficient for 
adjudication under 38 C.F.R. § 4.71a, DC 
5296, i.e., findings as to the presence 
of a brain hernia, and loss of 
bone/skull area (expressed in square 
inches or square centimeters), and 
whether there is a loss of an area 
larger than the size of "a 50-cent 
piece."    

8.  If the Veteran fails to report to 
any of the scheduled examinations, the 
RO must obtain and associate with the 
claims file (a) copy (ies) of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.  

9.  Thereafter, readjudicate the issues 
on appeal.  If any of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC).  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________       
_____________________________
        ROBERT E. SULLIVAN			           S. L. KENNEDY
                Veterans Law Judge		         Veterans 
Law Judge
   Board of Veterans' Appeals     		Board of Veterans' 
Appeals


_______________________________
F. JUDGE FLOWERS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


